Exhibit 10.6

FORM OF AMENDMENT NUMBER ONE TO

KEY EXECUTIVE EMPLOYMENT AND

SEVERANCE AGREEMENT

This Amendment, dated as of January 1, 2012 (this “Amendment”), by and between
Alliant Energy Corporation, a Wisconsin corporation (referred to herein as
“Alliant” and, together with its subsidiaries and any parent company controlling
Alliant, referred to herein as the “Company”) and                         
(hereinafter referred to as the “Employee”), to the Key Executive Employment and
Severance Agreement, dated as of [•], by and between the Company and the
Employee (as amended, amended and restated or otherwise modified from time to
time, the “Agreement”). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.

WHEREAS, Section 19 of the Agreement provides that Alliant and the Employee may
amend the Agreement pursuant to a written instrument executed by Alliant and the
Employee; and

WHEREAS, Alliant and the Employee desire to amend the Agreement as set forth
below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, pursuant to Section 19 of
the Agreement, mutually covenant and agree to amend the Agreement as follows:

Section 1. Amendment:

1. The definition of “Change in Control of the Company” in Section 1(g) of the
Agreement is hereby replaced in its entirety as follows:

“A “Change in Control of the Company” shall be determined with reference to
Alliant Energy Corporation as the Company, as more fully set forth below, and
shall be deemed to have occurred if an event set forth in any one of the
following paragraphs shall have occurred, and such an event is a change in
ownership or effective control of a corporation or a change in ownership of a
substantial portion of the assets of a corporation pursuant to Treasury
Regulations section 1.409A-3(i)(5):

(i) any Person (other than (A) Alliant or any of its subsidiaries, (B) a trustee
or other fiduciary holding securities under any employee benefit plan of the
Company or any subsidiary, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities or (D) a corporation owned, directly
or indirectly, by the shareowners of Alliant in substantially the same
proportions as their ownership of stock in Alliant (“Excluded Persons”)) is or
becomes the Beneficial Owner, directly or indirectly, of securities of Alliant
(not including in the securities beneficially owned by such Person any
securities acquired directly from



--------------------------------------------------------------------------------

Alliant or its Affiliates after [•]1, pursuant to express authorization by the
Board that refers to this exception) representing 30% or more of either the then
outstanding shares of common stock of Alliant or the combined voting power of
the Company’s then outstanding voting securities; provided, however, that for
purposes of this Subsection 1(g)(i), any acquisition pursuant to a transaction
described in Subsection 1(g)(iii) and that is not a “Change in Control of the
Company” pursuant to such Subsection shall also not constitute a “Change in
Control of the Company” for purposes of this Subsection 1(g)(i); or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors of Alliant then serving: (A) individuals who, on [•],
constituted the Board and (B) any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened proxy
or consent solicitation for the purpose of opposing a solicitation by the
Company relating to the election of directors of the Company) whose appointment
or election by the Board or nomination for election by the Company’s shareowners
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on [•], or whose appointment, election or
nomination for election was previously so approved; or

(iii) Alliant consummates a merger, consolidation or share exchange of Alliant
with any other corporation or issues voting securities of Alliant in connection
with a merger, consolidation or share exchange involving Alliant (or any direct
or indirect subsidiary of the Company), other than (A) a merger, consolidation
or share exchange which results in the voting securities of Alliant outstanding
immediately prior to such merger, consolidation or share exchange continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the voting securities of Alliant or such surviving
entity or any parent thereof outstanding immediately after such merger,
consolidation or share exchange, or (B) a merger, consolidation or share
exchange effected to implement a recapitalization of Alliant (or similar
transaction) in which no Person (other than an Excluded Person) is or becomes
the Beneficial Owner, directly or indirectly, of securities of Alliant (not
including in the securities beneficially owned by such Person any securities
acquired directly from Alliant or its Affiliates after [•], pursuant to express
authorization by the Board that refers to this exception) representing 30% or
more of either the then outstanding shares of common stock of Alliant or the
combined voting power of the Company’s then outstanding voting securities; or

 

 

         1

Insert date of original agreement.



--------------------------------------------------------------------------------

(iv) the shareowners of Alliant approve, and Alliant completes, a plan of
complete liquidation or dissolution of Alliant or the Company effects a sale or
disposition of all or substantially all of its assets (in one transaction or a
series of related transactions within any period of 24 consecutive months),
other than a sale or disposition by Alliant of all or substantially all of the
Company’s assets to an entity at least 75% of the combined voting power of the
voting securities of which are owned by Persons in substantially the same
proportions as their ownership of Alliant immediately prior to such sale.

Notwithstanding the foregoing, no “Change in Control of the Company” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Alliant immediately prior to such transaction or series of
transactions continue to own, directly or indirectly, in the same proportions as
their ownership in the Company, an entity that owns all or substantially all of
the assets or voting securities of Alliant immediately following such
transaction or series of transactions.”

2. The second and third sentences of Subsection 9(b)(i) are hereby replaced in
their entirety as follows:

“The Termination Payment shall be paid to the Employee in cash equivalent 10
business days after the Separation from Service, provided that in the event the
Employee’s Termination Date is pursuant to Section 2(b), the lump sum payment
shall be paid 10 business days after the date of the Change in Control of the
Company (as defined without reference to Section 2(b)).”

3. [Subsection 9(b)(ii) is hereby amended by adding the following sentence to
the end thereof:

“The reduction of the amounts payable under this paragraph, if applicable, shall
be made by reducing the following payments and benefits in the following order:
(A) any Termination Payment, (B) any acceleration of equity awards under any
applicable plan or program of the Company, (C) any payment or benefit under the
SERP, (D) any non-cash compensation payable upon the termination of an Employee
and (E) any Accrued Benefits.”]2

Section 2. Effect of Amendment: On and after the effectiveness of this
Amendment, each reference in the Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Agreement, shall mean and be a
reference to the Agreement, as amended by this Amendment. Except as amended
hereby, the Agreement continues and shall remain in full force and effect in all
respects.

 

 

         2

This provision is applicable to Employees other than Mr. Harvey.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument is executed as of the [ ]th day of [•].

 

ALLIANT ENERGY CORPORATION       By:   Title:  

 

EMPLOYEE       By:   Address:  